DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim(s) 03/05/2020 as filed 1-20 is/are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with QUAN NGUYEN on 4/8/2021.
The application has been amended as follows: 
----
1. A filtration system comprising: a filtration chamber, a filtration-element housed within the filtration chamber, wherein the filtration-element comprises a body of the filtration-element, a common valve comprising a valve housing in fluid communication with the filtration chamber, with a source of fluid to be filtered, and with evacuation port for backflush fluid, through three respective openings in the valve housing, wherein the common valve, the filtration chamber, and a tube segment connecting therebetween, are mutually configured to provide for an uninterrupted bend-free flow-channel extending at least from exteriorly to an inlet opening of the common valve, to the body of the filtration-element whenever the common valve is in a filtration mode of operation.



3 (Currently Amended). The filtration system according to claim 1, wherein the common valve comprises a plug that is linearly movable within a central void of the common valve, wherein a backwall of the plug has a protrusion 

4 (Currently Amended). The filtration system according to claim 3, wherein the common valve comprises a plug that is linearly movable between a first position and a second position, wherein the first position is associated with a filtration mode of operation, wherein the second position is associated with a backflush mode of operation, wherein the plug comprises a rear protrusion configured to restrict fluid passage from a central void of the valve to the evacuation port during linear motion of the plug from the first position to the second position, wherein at least a portion of a predetermined volume of the recess is occupied by the rear protrusion for at least first 30% of full extent of the linear motion 

5. The filtration system according to claim 4, wherein the rear protrusion is cylindrical, a height of which is oriented parallel to a direction of the linear motion.

6. The filtration system according to claim 1, wherein the common valve comprises a plug that is linearly movable between a first position and a second position, wherein the first position is associated with a filtration mode of operation, wherein the second position is associated with a backflush mode of operation, wherein the plug comprises a front protrusion configured to enter the inlet opening for thereby reducing a flow rate of fluid into the inlet opening during linear motion of the plug from the first position to the second position, wherein at least a portion of the front protrusion penetrates through the inlet opening for at least last 30% of full extent of the linear motion, whereby waste of fluid through the evacuation port is reduced as a function of a degree of penetration of the front protrusion through the inlet opening.

7. The filtration system according to claim 6, wherein the front protrusion is conically like, tapering towards the inlet opening.

8. The filtration system according to claim 1, wherein an angle between a longitudinal axis of the tube segment and a longitudinal axis of the filtration chamber is between 35 and 55 degrees.

9 (Currently Amended). The filtration system according to claim 6, wherein the tube segment has an elliptically shaped cross section perpendicularly to its longitudinal axis, flattened in a direction 

10. The filtration system according to claim 1, wherein a proximal end of the filtration chamber, at least most of the housing of the common valve and the tube segment are inseparable members of a single piece of material.

11. The filtration system according to claim 1, wherein a flow through a first opening in a housing of the filtration chamber is into the chamber during filtration mode of operation and out of the chamber during backflush mode of operation, wherein a flow through a second opening in a housing of the filtration chamber is out of the chamber during filtration mode of operation and into the chamber during backflush mode of operation.

12. A twin filtration system comprising a first and a second filtration systems, each according to claim 1, said first and second filtration systems are connected together in mirroring configuration, wherein the inlet opening of the common valve in the first system is facing the and having a line of sight with the inlet opening of the common valve in the second system through a flow splitter for a fluid to be filtered.

13. A twin filtration system according to claim 12, wherein the flow splitter comprises a pair of arched tubes diverging from a central common tube.

14. A twin filtration system comprising a first and a second filtration systems, each according to claim 1, said first and second filtration systems are connected together in mirroring configuration, wherein an outlet opening of the filtration chamber in the first system is facing the and having a line of sight with an 

15. The twin filtration system according to claim 14, wherein the flow combiner comprises a pair of arched tubes diverging from a central common tube.

16. The twin filtration system according to claim 15, wherein a radius of a largest inner curve of each of the arched tubes is between about 100% and 150% the diameter of the central common tube.

17 (Currently Amended). The twin filtration system according to claim 15, wherein an inner cross section area of the central common tube of the flow combiner is 

18. A valving device having a linearly movable plug for selecting between a first flow path and a second flow path corresponding to a first and a second extreme positions of the linearly movable plug, and constituting a common valve, the valving device comprises a housing, the plug that is linearly movable within the housing between said first and second extreme positions, a permanently-open port common to the first flow path and the second flow path, a first port having an outer opening in fluid communication with the permanently open port when the plug is in the first of the extreme positions, a second port having fluid communication with the permanently open port when the plug is in the second of the extreme positions, wherein when the plug is in the first of the extreme positions, fluid communication between the outer opening and the permanently open port comprises a linear flow-path having a transvers cross section area greater than 50% the area of the outer opening, constituting 

19. The valving device according to claim 18, wherein transvers cross section area of the linear flow-path is greater than 75% the area of the outer opening.

20. The valving device according to claim 18, wherein the permanently-open port has a predetermined open area in a plane, parallel to a linear direction of motion of the plug, wherein the open area has a minor axis defining a width of the bidirectional port on the plane and a major axis defining a length of the bidirectional port on the plane, wherein the width is smaller than the length, wherein the minor axis and correspondingly the width of the bidirectional port on the plane is parallel 

----
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to the claims, the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claims.

    PNG
    media_image1.png
    674
    530
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    782
    334
    media_image2.png
    Greyscale

US 5133385 A(abstract; claims; paragraphs 49, 56, 62, figures 8, 9, 19, 20, 29, 30) teaches multi-functional flow control valve for a water treatment system includes a valve body having a water inlet port, a water outlet port and an effluent outlet. A valve core connected with a valve rod is placed inside the valve body. The valve body defines a flow channel therein for connecting with an inside and an outside of a filter element of the water treatment system, respectively. The valve core includes a moving valve disk and a fixed valve disk whose head faces are aligned hermetically rotationally. The moving valve disk is connected to the valve rod. The fixed valve disk defines a plurality of through holes which are connected to the water inlet port, the water outlet port and the effluent outlet, respectively. The moving valve disk defines a through bole and two blind recesses therein.



    PNG
    media_image3.png
    734
    539
    media_image3.png
    Greyscale

US 2007074772 A1 (abstract; claim, figures 1, 2, 7) teaches a changeover valve is disclosed, this valve has a valve case which has a water intake to be connected to a water supply device, a water outlet, a drain port, and two connecting ports to be connected to the two opposite ports on a water filter; a valve body which comprises an inner cylinder, an outer cylinder, an internal passage way defined between said 
Both references teach a valve with multiple inlets and outlets that provide a control of flow and improve the efficiency of the water treatment process and backwash process. None of prior art teaaches a valve or a valving system functions as a common valve for handling both filtration and backwassh and is characterized by an uninterrupted bend-free flow-channel extending at least from exteriorly to an inlet opening of the valve housing, To the body of the filtration-element whenever the common valve is in a filtration mode of operation. Due to the specific construction of the valve, which is based on a linearly-movable plug located inside a valve housing which is communicable with the filtration chamber, with a source of fluid to be filtered, and with evacuation port for backwash fluid, the liquid can flow during a filtration mode of operation straight from before the common valve to the filtration-clement, thus minimizing loss of kinetic energy along this portion of the flow from inlet to outlet of the filtration system and also reducing liquid waste during the backwash cycle.
Neither of the references, alone or in combination, teaches or suggests all of the elements of the filtration system, valving device and filtration member as claimed in the present application, as such, claims 1 -20 are novel and inventive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777